Citation Nr: 0926861	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, to include panic attacks.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for a chronic right cervicothoracic paraspinal muscle 
strain, status-post upper back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 
1996, and from January 1997 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the Veteran's June 
2003 claim for service connection for a chronic right 
cervicothoracic paraspinal muscle strain, status-post upper 
back strain, and assigned a noncompensable rating.  In that 
rating decision, the RO also deferred a decision on the 
Veteran's June 2003 claims for service connection for an 
anxiety disorder, to include panic attacks; and a left knee 
condition.  Following that rating decision, the Veteran's 
claim was transferred to the VA RO in Montgomery, Alabama, 
which, in a January 2004 rating decision, denied the two 
deferred claims.  In March 2006, the VA RO in Montgomery, 
Alabama, assigned a rating of 10 percent disabling for the 
Veteran's chronic right cervicothoracic paraspinal muscle 
strain, status-post upper back strain.  As this rating does 
not represent the highest possible benefit, this issue has 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The issues of entitlement to service connection for an 
anxiety disorder, to include panic attacks, and entitlement 
to a rating in excess of 10 percent for a chronic right 
cervicothoracic paraspinal muscle strain, status-post upper 
back strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
Veteran's claimed left knee disorder and his military 
service.



CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated August 2003, December 2003, and July 2004, 
provided to the Veteran before the November 2003 rating 
decision, the January 2004 rating decision, and the March 
2006 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The letters also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
appellant's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with a VA 
examination of his left knee

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his claimed left knee condition was 
incurred in service in 1996.

The Veteran's service treatment records show that, in his 
June 1996 examination associated with his initial release 
from active duty, the Veteran checked "yes" in response to 
the question, "Have you suffered from any injury or illness 
while on active duty for which you did not seek medical 
care?"  The Veteran elaborated that "on 06 May 96 after 
[physical training, his] knee began to swell [and] the knee 
became stiff."  The clinician reviewed the Veteran's 
comment, and found that the Veteran had "one episode [of a 
left] knee effusion, following vigorous run, [secondary] to 
PFS [patellofemoral syndrome].  Knees normal on final PE 
[physical examination].  No ligamentous laxity or JLT [joint 
line tenderness]."

In September 2003, the Veteran was provided with a VA 
examination of his left knee.  The Veteran reported that he 
had injured his knee in physical training in 1993, that it 
would swell up, and that he saw a doctor and was given Motrin 
for relief.  On examination, the examiner found no evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  The 
examiner found that "there may be very slight guarding of 
movement."  The Veteran had flexion of his left knee to 130 
degrees, and extension to 0 degrees.  (Normal range of motion 
of the knee is flexion to 140 degrees, and extension to 0 
degrees.  38 C.F.R. § 4.71a, Plate II.)  X-rays of the 
Veteran's left knee were normal.  The VA examiner diagnosed 
the Veteran with arthralgia of the left knee with no loss of 
function due to pain.

The Board notes that arthralgia is defined as pain in a 
joint.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991); Mykles v. Brown, 7 Vet. App. 372, 373 (1995); Hayes 
v. Brown, No. 94-323, slip op. at 3 (U.S. Vet. App. Apr. 10, 
1996).

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran is certainly competent to state that he is 
experiencing left knee pain.  38 C.F.R. § 3.159(a)(2).  
However, in this case, the competent medical evidence of 
record includes a diagnosis of a normal knee on physical 
examination in service in June 1996, and a diagnosis of 
arthralgia (joint pain) with normal x-ray results from a VA 
examiner in September 2003.  A claim of service connection 
for pain cannot be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

As noted above, the Veteran believes that his left knee 
condition is related to his time in service.  However, the 
Veteran has not been diagnosed with a condition other than 
pain, and, while the Veteran is competent to report pain, he 
is not competent to diagnose a medical disorder.  38 C.F.R. § 
3.159(a)(1), (2); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because the VA examiner has 
not diagnosed the Veteran with a chronic disease.  38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), 3.309(a).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no record of 
continuity of treatment; indeed, the Veteran has no record of 
seeking treatment for his left knee following service, and 
the only medical diagnosis of the Veteran's left knee after 
service was his September 2003 VA examination.  Moreover, 
while the Veteran continues to experience left knee pain, the 
Veteran has not been diagnosed with any left knee condition 
other than pain alone.  Consequently, he is not entitled to a 
grant of service connection based on continuity of 
symptomatology.

The preponderance of the evidence is against the award of 
service connection for the Veteran's left knee condition; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a left knee disorder is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for entitlement to 
service connection for an anxiety disorder, to include panic 
attacks, and for a rating in excess of 10 percent for a 
chronic right cervicothoracic paraspinal muscle strain, 
status-post upper back strain.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding his claimed anxiety disorder, the Veteran noted in 
his September 1996 enlistment examination, for his second 
period of active service, that he had been treated for a 
mental condition; he specified that he had been treated by a 
marriage counselor.  The Board notes that the Veteran has 
multiple diagnoses of an anxiety disorder from VA clinicians, 
including in September 2003, October 2003, November 2003, 
December 2003, February 2004, March 2004, May 2004, and June 
2004.  Moreover, although the Veteran was provided with a VA 
examination in September 2003, and the examiner diagnosed the 
Veteran with anxiety disorder with panic attacks, the 
examiner did not provide an etiological opinion.  On remand, 
the Veteran should be provided with a new VA examination, and 
the examiner should review the claims file and include an 
etiological opinion.

Regarding his service-connected chronic right cervicothoracic 
paraspinal muscle strain, status-post upper back strain, the 
Board notes that the Veteran's most recent VA examination was 
provided in November 2005.  In light of the nearly four years 
since the Veteran's last VA examination, the Veteran should 
be scheduled for a new VA examination to ascertain the degree 
of disability currently associated with his service-connected 
disability.

On remand, the agency of original jurisdiction (AOJ) is asked 
to obtain all of the medical records showing treatment for 
the Veteran's service-connected chronic right cervicothoracic 
paraspinal muscle strain, status-post upper back strain, 
since December 2005, which are not already of record.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
should be provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date if service connection is granted with respect to his 
claimed anxiety disorder.

Additionally, the Veteran must be provided with notice in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  For an increased-compensation claim, 38 U.S.C.A. § 
5103(a) requires, first, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores, supra. 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In this case, the Veteran was not provided with notice in 
compliance with Vazquez-Flores, supra.  On remand, the AOJ 
should provide the Veteran with such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for an anxiety 
disorder is granted on appeal, as outlined 
by the Court in Dingess, supra.  The 
claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  Send the Veteran a corrective notice 
that explains that, to substantiate an 
increased rating claim, he must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  
Further, if the Diagnostic Code under 
which the Veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the Veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the Veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the Veteran.  
Additionally, the Veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

3.  After completion of the above, 
schedule the Veteran for a psychiatric 
examination, by a psychiatrist, to 
determine the nature, extent, and etiology 
of his claimed anxiety disorder.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express opinions as to 
whether the Veteran had an anxiety or 
other psychiatric disorder in service, 
and, if so, whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran's anxiety or 
other psychiatric disorder was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefore.

4.  Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his service-connected 
chronic right cervicothoracic paraspinal 
muscle strain, status-post upper back 
strain, since December 2005, and attempt 
to obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records would be futile, notations to that 
effect should be made in the claims 
folder.

5.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent and 
severity of his service-connected chronic 
right cervicothoracic paraspinal muscle 
strain, status-post upper back strain.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner's report should so indicate.  
The orthopedic examiner is to assess the 
nature and severity of the Veteran's spine 
disability in accordance with the latest 
AMIE worksheet for rating disabilities of 
the spine.  All indicated tests and 
studies, to include range of motion and X-
rays, should be undertaken.  The examiner 
should assess the Veteran's disability as 
severe, moderately severe, moderate, or 
slight, as applicable.  The rationale for 
any opinions and all clinical findings 
should be given in detail.  If it is not 
possible to provide an opinion without 
resulting to mere speculation, the 
examiner should state the reason(s) why.

6.  Following completion of the above 
development, the AOJ should readjudicate 
the issues of entitlement to service 
connection for an anxiety disorder, and 
entitlement to a rating in excess of 10 
percent for a chronic right 
cervicothoracic paraspinal muscle strain, 
status-post upper back strain.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


